                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN NGUYEN,
     Plaintiff,

         v.                                          CIVIL ACTION NO. 19-CV-2551

COMMONWEALTH OF PA, et al.,
    Defendants.



                                        MEMORANDUM

SLOMSKY,J.                                                                       JUL Y1-1 , 2019

         Plaintiff Susan Nguyen, who is representing herself (proceedingpro se), filed a

Complaint against the Commonwealth of Pennsylvania, the Pennsylvania Human Relations

Commission ("PHRC"), and the Pennsylvania Commonwealth Court. She seeks leave to

proceed informa pauperis. For the following reasons, the Court will grant Nguyen leave to

proceed in forma pauperis and dismiss her Complaint with prejudice.

    I.        FACTS 1

         The basis for Nguyen's claims appears to be criminal proceedings initiated against her

after she lost her job. Nguyen was terminated from employment with Fox Rothschild in

November of2014. It appears she had difficulty accepting the termination, and repeatedly called

the Chief Financial Officer and others for an explanation. She also repeatedly visited the

premises of her former employer.




1
 The following facts are taken from the Complaint, documents attached to the Complaint, and
matters of public record.

                                                 1
         Nguyen's former employer and several individual employees obtained a restraining order

against Nguyen. However, she violated that order. Since 2016, she has been held in contempt of

court and subjected to various criminal charges including stalking and harassment stemming

from her refusal to stop contacting her former employer and individuals employed there. See

Commonwealth v. Nguyen, Docket Nos. MC-51-MD-0000460-2016, MC-51-CR-0001032-2018,

MC-51-CR-0002188-2018, MC-51-CR-0007406-2018. Nguyen has been referred for

competency evaluations in connection with her criminal cases. A copy of a state court order

attached as an exhibit to Nguyen's Complaint, reflects that she was found incompetent and

committed to Norristown State Hospital for a period oftime. 2 (Compl. at 25.) 3

         In her Complaint in the instant civil action Nguyen claims that she lives "in bondage, in

fear of [her] freedom taken because [she is] unable to follow a stay away order for no contact no

communication with [her] previous employer to seek guidance and assistance to steer away from

harms stay away from prison." (Id.. at 6.) She appears to be claiming that her rights have been

and continue to be violated as a result of the stay away order, the charges filed against her, and

related imprisonment.

         Nguyen indicates that she is bringing constitutional claims pursuant to 42 U.S.C. §1983

for violation of her First, Sixth, and Fourteenth Amendment rights. She also purports to be


2
  The Court recognizes its obligation under Federal Rule of Civil Procedure 17(c)(2) to protect
an "incompetent person who is unrepresented in an action." Even if Nguyen is not competent,
the Court may still conduct a screening under § 1915(e) consistent with Rule 17. See Powell v.
Symons, 680 F.3d 301, 307 (3d Cir. 2012) ("In the context of unrepresented litigants
proceeding in forma pauperis, this inquiry [under Rule 17] would usually occur after the
preliminary merits screening under 28 U.S.C. § 1915A or 28 U.S.C. § 1915(e)(2)."); see also
Himchak v. Dye, 684 F. App'x 249, 252 (3d Cir. 2017) (per curiam) ("Because, as discussed
below, we agree that the District Court properly dismissed the complaint under the screening
provisions, it did not abuse its discretion by not appointing a guardian to protect Himchak's
interests pursuant to Fed. R. Civ. P. 17(c).").
3
    The Court adopts the pagination applied to the Complaint by the CM-ECF system.
                                                  2
raising claims under the Privacy Act and the Freedom oflnformation Act ("FOIA"). Although it

is not entirely clear what relief Nguyen seeks from the Court, papers attached to her Complaint

suggest that she wants the Commonwealth to stop prosecuting her and for the Court to vacate the

stay away order.

          This is not the first lawsuit Nguyen has filed based on the restraining order and criminal

charges issued against her for repeatedly contacting her former employer. In 2016, Nguyen filed

a lawsuit pursuant to 42 U.S.C. § 1983, against then District Attorney Seth Williams in his

official capacity, the Philadelphia County Court of Common Pleas, and the Philadelphia

Municipal Court, raising claims based on several of the same matters discussed in the instant

civil action. See Nguyen v. Williams, Civ. A. No. 16-829 (E.D. Pa.). In a June 21, 2016

Memorandum and Order, the Court dismissed Nguyen's case. The Court explained that the state

courts were not subject to liability under § 1983 and that, in any event, this Court could not

intervene in state criminal proceedings. The Court also concluded that Nguyen's claims against

Williams in his official capacity failed because she failed to allege a basis for municipal liability

or state a claim for malicious prosecution. See Nguyen v. Williams, Civ. A. No. 16-0829, 2016

WL 3405461, at *1 (E.D. Pa. June 21, 2016). Nguyen moved for reconsideration, and her

motion was denied.

    II.      STANDARD OF REVIEW

          The Court will grant Nguyen leave to proceed informa pauperis because it appears that

she is not capable of paying the fees to commence this civil action. As Nguyen is proceeding in

forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply, which require the Court to dismiss

the Complaint if it is frivolous or fails to state a claim. A complaint is frivolous if it "lacks an

arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is

legally baseless if "based on an indisputably meritless legal theory," Deutsch v. United States, 67
                                                   3
F .3d 1080, 1085 (3d Cir. 1995), and factually baseless "when the facts alleged rise to the level of

the irrational or the wholly incredible." Denton v. Hernandez, 504 U.S. 25, 33 (1992).

          Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). As Nguyen is proceeding prose, the Court must construe her allegations

liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

   III.      DISCUSSION

          Nguyen's Complaint does not present a legal basis for a claim. To bring suit under§

1983, a plaintiff must allege that a person acting under color of state law deprived her of her

constitutional rights. See West v. Atkins, 487 U.S. 42, 48 (1988). State courts in Pennsylvania

are not considered "persons" for purposes of§ 1983 and, in any event, are entitled to Eleventh

Amendment immunity from suit in federal court because they are institutions of the

Commonwealth. See Will v. Mich. Dep 't ofState Police, 491 U.S. 58, 65-66 (1989) (states are

entitled to Eleventh Amendment immunity from claims under 42 U.S.C. § 1983 and are not

"persons" for purposes of that provision); Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241

(3d Cir. 2005) (state courts in Pennsylvania share in the Commonwealth's Eleventh Amendment

immunity); see also 42 Pa. Cons. Stat. § 8521(b) ("Nothing contained in this subchapter shall be

construed to waive the immunity of the Commonwealth from suit in Federal courts guaranteed

by the Eleventh Amendment to the Constitution of the United States."). Similarly, "[t]he PHRC

is an administrative commission within the executive department of the Commonwealth of

Pennsylvania and, as such, it shares in the Commonwealth's Eleventh Amendment immunity."
                                                  4
Opoku v. Educ. Comm'nfor Foreign Med. Graduates, 574 F. App'x 197, 201 (3d Cir. 2014) (per

curiam).

       In any event, this Court may not intervene in Nguyen's state criminal proceedings. See

Younger v. Harris, 401 U.S. 37, 43-44 (1971); Duran v. Weeks, 399 F. App'x 756, 758-59 (3d

Cir. 2010) (per curiam) ("Since Duran's section 1983 action seeking to enjoin his criminal

prosecution presents the classic case for Younger abstention, the District Court's dismissal

of Duran's complaint on that basis was clearly appropriate."). Any claims under the Privacy Act

or FOIA also fail for lack of a legal basis because those statutes do not apply to state agencies.

See 5 U.S.C. §551(1) (defining "agency" for purposes ofFOIA as certain authorities of the

United States government); Abuhouran v. Soc. Sec. Admin., 291 F. App'x 469, 473 (3d Cir.

2008) (per curiam) ("The District Court also properly granted the state defendants' motion to

dismiss. State actors cannot be sued under the Privacy Act."). Regardless, it is not clear what the

factual basis for those claims would be.

       Furthermore, at least some portion of Nguyen's claims are barred by claim-preclusion, or

res judicata. The doctrine of res judicata bars claims that were brought or could have been

brought in a previous action. In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). Three elements

are required for res judicata to apply: "(1) a final judgment on the merits in a prior suit involving

(2) the same parties or their privies and (3) a subsequent suit based on the same cause of action."

Marmon Coal Co. v. Dir., Office Workers' Compensation Programs, 726 F.3d 387, 394 (3d Cir.

2013) (internal quotation marks omitted). A dismissal with prejudice counts as a final judgment

on the merits, even ifthe Court fails to reach the merit of the claims. See Federated Dep 't

Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981) ("The dismissal for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6) is a judgment on the merits." (internal quotations



                                                  5
omitted)). To the extent Nguyen is repeating or broadening claims addressed in her prior

lawsuit, which was dismissed, those claims are barred by res judicata.

   IV.     CONCLUSION

   For the foregoing reasons, the Court will dismiss Nguyen's Complaint. As Nguyen cannot

cure the above defects, she will not be given leave to amend. An appropriate Order follows.

                                             BY THE COURT:




                                                6
